435 F.2d 687
Willie J. RANGE, Plaintiff-Appellant,v.LIBERTY MUTUAL INSURANCE CO. et al., Defendants-Appellees.
No. 29272.
United States Court of Appeals, Fifth Circuit.
December 8, 1970.

Appeal from the United States District Court for the Southern District of Florida at Miami; Charles B. Fulton, Chief Judge.
Alan H. Dombrowsky, Miami, Fla., for plaintiff-appellant.
Paul R. Larkin, Jr., James E. Tribble, Reginald L. Williams, Miami, Fla., for defendants-appellees.
Before THORNBERRY, GOLDBERG and AINSWORTH, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966